310 S.W.3d 718 (2010)
STATE of Missouri, ex rel. Jeremiah W. NIXON, Attorney General, State of Missouri, Respondent,
v.
Zachary A. SMITH, Appellant.
Nos. WD 71040, WD 71149.
Missouri Court of Appeals, Western District.
April 6, 2010.
Appellate acting pro se.
Shaun J. Mackelprang and Laura E. Elsbury, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Zachary Smith appeals a judgment in favor of the State of Missouri in its action seeking reimbursement for the cost of Smith's incarceration pursuant to the Missouri Incarceration Reimbursement Act (MIRA), sections 217.825-.841, RSMo. Affirmed. Rule 84.16(b).